DETAILED ACTION

Status
This communication is in response to Applicant’s application filed on July 12, 2021.  Claims 1-20 are pending and presented for examination.  Of these claims, Claims 1, 8 and 15 are independent claims.

Claims 1-20 are originally presented by Applicant and, therefore, have been constructively elected by original presentation for prosecution on the merits per MPEP § 819 and MPEP § 821.03.

The present application (U.S. App. No. 17/373,705) and each of its parent applications were filed after March 16, 2013; and, therefore, this application is being examined under the first inventor to file (FITF) provisions of the America Invents Act (AIA ).

No foreign priority has been claimed in this application or any parent application.

CIP
This application is a continuation-in-part (“CIP”) application of U.S. Application No. 15/344,555 filed on November 6, 2016 (“Parent Application”), now abandoned.  See MPEP § 201.08.  In accordance with MPEP § 609.02 A. 2 and MPEP § 2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the Parent Application.  Also in accordance with MPEP § 2001.06(b) (last paragraph), all documents cited or considered ‘of record’ in the Parent Application are now considered cited or ‘of record’ in this application.  Additionally, Applicant(s) is reminded that a listing of the information cited or ‘of record’ in the Parent Application need not be resubmitted in this application unless Applicants desire the information to be printed on a patent issuing from this application.  See MPEP § 609.02 A. 2.  Finally, Applicant(s) is reminded that the prosecution history of the Parent Application is relevant in this application.  See e.g., Microsoft Corp. v. Multi-Tech Sys., Inc., 357 F.3d 1340, 1350, 69 USPQ2d 1815, 1823 (Fed. Cir. 2004) (holding that statements made in prosecution of one patent are relevant to the scope of all sibling patents).

Information Disclosure Statement
Applicant is notified of 37 C.F.R. 1.56, which states that each inventor named in the application has a duty to disclose information material to patentability.

Applicant is notified of MPEP § 2001.06(b): “prior art references from one application must be made of record in another subsequent application if such prior art references are ‘material to patentability’ of the subsequent application”.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b) of the America Invents Act (AIA ):

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) of the AIA  as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  “A claim is indefinite when it contains words or phrases whose meaning is unclear” (MPEP § 2173.05(e)). 

Each of Claims 1 and 15 at least twice introduces the phrase “a user” and then subsequently introduces recitations of “the user”; therefore, it is unclear as to what later-recited phrases of “the user” refers to in each of Claims 1 and 15 — there is insufficient antecedent basis for the phrase “the user” recited in each of independent Claims 1 and 15.  Thus, Claims 1 and 15 are rejected under 35 U.S.C. 112(b) of the AIA  as being indefinite.  For example, it is unclear as to whether the phrase “the user” references the first-recited “a user”, the secondly introduced “a user”, or both recitations to “a user” introduced in independent Claims 1 and 15.  As currently presented, recitations of “the user” are each amenable to multiple plausible constructions and, therefore, a person having ordinary skill in the art would be unable to determine what the Applicant does and does not regard as the invention.  Appropriate corrections are required.

The term "proximate" recited in Claims 1, 8 and 15 is a relative term which renders Applicant’s independent claims indefinite.  The term "proximate" is not defined by the claim, Applicant’s specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Whether something is “proximate” is not defined by any claim — there is no standard for what would be “proximate” and what would not be “proximate” — and claim scope cannot depend solely on the unrestrained, subjective opinion of a particular user or individual.  For example, the term “proximate” is subjective and may be temporal in that whether one decides that something is proximate may change with time – from day to day or week to week.  Appropriate corrections are required.

Claims 2-7 directly depend from independent Claim 1, but do not resolve the above issues and inherit the deficiencies of Claim 1; therefore, Claims 2-7 are rejected under 35 U.S.C. 112(b) of the AIA .  Likewise, Claims 9-14 directly depend from independent Claim 8, but do not resolve the above issues and inherit the deficiencies of Claim 8; therefore, Claims 9-14 are rejected under 35 U.S.C. 112(b) of the AIA .  Similarly, Claims 16-20 directly depend from independent Claim 15, but do not resolve the above issues and inherit the deficiencies of Claim 15; therefore, Claims 16-20 are rejected under 35 U.S.C. 112(b) of the AIA .  Appropriate corrections are required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 (AIA ) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1-20 are rejected under AIA  35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2015/0362325 of SHIN et al. (hereinafter “Shin”) in view of U.S. Patent Application Publication No. 2018/0374002 of Chian Chiu Li (hereinafter “Li”).

Regarding Claim 1, Shin discloses a method performed in a vehicle, comprising: 
monitoring a user or an action of a user after the user enters the vehicle using a plurality of sensors (e.g., Shin at ¶¶ [0041], [0043] and [0045]; “current location of a vehicle…. and provide…navigation services based on the location information” —Shin at ¶ [0007]; and “current location of a vehicle” and “navigation device of a vehicle downloads data in real-time” such as while a user drives the vehicle —Shin at ¶¶ [0068] and [0014]); 
presenting a name of an entity and an advertisement message proximate to the name of the entity in an interface of a display mounted inside the vehicle (e.g., displaying business name and advertising in user’s display interface  —  Figures 3A-3B, 4 and 5 of Shin; displayed “information may be text-based information” —Shin at ¶ [0088]; “display additional information…in the form of tooltips, icons, or buttons” —Shin at ¶ [0063]; as well as Shin at ¶¶ [0050], [0054]–[0057], [0063], [0075] and [0082]); 
presenting an interactive graphic object in the interface (e.g., “display additional information…in the form of tooltips, icons, or buttons” —Shin at ¶ [0063]; “recognize…a certain object through a user's selection such as a touch input to the screen of the navigation device” —Shin at ¶ [0048]; Figures 3A-3B, 4 and 5 of Shin; and Shin at ¶¶ [0050], [0054]–[0057], [0063], [0070], [0075] and [0082]); and 
providing navigation services in the interface of the display (e.g., Shin at ¶¶ [0007], [0014] and [0017]; and Figures 3A-3B, 4 and 5 of Shin), but Shin fails to explicitly disclose the providing the navigation services including: in response to activation of the graphic object by the user, presenting a confirmation message that asks the user to confirm or acknowledge a place of the entity is a destination; and after the destination is confirmed or acknowledged by the user, driving the vehicle to the destination.  However, Li teaches providing a user with a vehicle navigation in a vehicle (e.g., Figure 25 of Li; “user enters navigational instructions” —Li at ¶ [0107]; “after a user enters these navigational instructions…icons may appear at some places on a map for user selection” and “user may click or tap on a spot…to select a place as…destination location —Li at ¶¶ [0119] and [0055]; and Li at ¶¶ [0037] and [0104]) wherein in response to activation of a graphic object by the user, presenting a confirmation message that asks the user to confirm or acknowledge a place of an entity is a destination for the vehicle; and after the destination is confirmed or acknowledged by the user, driving the vehicle to the destination (e.g., Li at ¶¶ [0055], [0091] and [0120]–[0125]).  Therefore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to incorporate in response to activation of the graphic object by the user, presenting a confirmation message that asks the user to confirm or acknowledge a place of the entity is a destination; and after the destination is confirmed or acknowledged by the user, driving the vehicle to the destination, as taught by Li, into the method/system disclosed by Shin, which is directed toward providing various navigation services to a user via a display interface in a vehicle (e.g., Shin at ¶¶ [0007], [0014] and [0017]; and Figures 3A-3B, 4 and 5 of Shin), because such incorporation would be applying a known technique to a known device (method, or product) ready for improvement to yield predictable results (see MPEP § 2143).

Claim 2 is rejected under 35 U.S.C. 103 of the AIA  as being unpatentable over Shin in view of Li as applied to Claim 1 above and Shin teaching wherein the graphic object is proximate to the name of the entity or the advertisement message (e.g., Figures 3A-3B, 4 and 5 of Shin; and Shin at ¶¶ [0050], [0054]–[0057], [0063], [0070], [0075] and [0082]).

Claim 3 is rejected under 35 U.S.C. 103 of the AIA  as being unpatentable over Shin in view of Li as applied to Claim 1 above and Shin teaching wherein an interactive icon is configured in the interface that displays the name of the entity and the advertisement message and after the icon is activated, information with regard to the entity is presented in the interface (e.g., Figures 3A-3B, 4 and 5 of Shin; “tooltips, icons, or buttons” —Shin at ¶ [0063]; and Shin at ¶¶ [0048], [0050], [0054]–[0057], [0063], [0070], [0075] and [0082]).

Claim 4 is rejected under 35 U.S.C. 103 of the AIA  as being unpatentable over Shin in view of Li as applied to Claim 1 above and Shin teaching presenting an interactive button proximate to the name of the entity or the advertisement message, the interactive button arranged for assisting the user to purchase a product from the entity (e.g., Figures 3A-3B, 4 and 5 of Shin; “tooltips, icons, or buttons” —Shin at ¶ [0063]; and Shin at ¶¶ [0048], [0050], [0054]–[0057], [0063], [0070], [0075] and [0082]).

Claim 5 is rejected under 35 U.S.C. 103 of the AIA  as being unpatentable over Shin in view of Li as applied to Claim 1 above and Shin teaching wherein the entity is selected based on user information of the user (e.g., “current location of a vehicle…. and provide…navigation services based on the location information” —Shin at ¶ [0007]; “current location of a vehicle” and “navigation device of a vehicle downloads data in real-time” such as while a user drives the vehicle —Shin at ¶¶ [0068] and [0014]; and Shin at ¶¶ [0041], [0043] and [0045]).

Claim 6 is rejected under 35 U.S.C. 103 of the AIA  as being unpatentable over Shin in view of Li as applied to Claim 1 above and Shin teaching a reception of a voice input from the user (e.g., Shin at ¶ [0099]), but Shin fails to explicitly teach presenting the confirmation message in the interface in response to the reception of the voice input.  However, Li teaches providing a user with a vehicle navigation in a vehicle (e.g., Figure 25 of Li; “user enters navigational instructions” —Li at ¶ [0107]; and Li at ¶¶ [0037] and [0104]) as well as utilizing a voice recognition system to receive user commands to control vehicle navigation of the vehicle including presenting a confirmation message in an interface in response to reception of voice input from the user (e.g., “vehicle 18 may have a voice recognition system to receive user's verbal command or vocal input” —Li at ¶ [0043]; and Li at ¶¶ [0055], [0091], [0120]–[0125] and [0162]).  Therefore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to incorporate presenting the confirmation message in the interface in response to the reception of the voice input, as taught by Li, into the method/system taught by Shin in view of Li, which is directed toward providing various navigation services to a user via a display interface in a vehicle (e.g., Shin at ¶¶ [0007], [0014] and [0017]; and Figures 3A-3B, 4 and 5 of Shin), because such incorporation would be applying a known technique to a known device (method, or product) ready for improvement to yield predictable results (see MPEP § 2143).

Claim 7 is rejected under 35 U.S.C. 103 of the AIA  as being unpatentable over Shin in view of Li as applied to Claim 1 above, but Shin fails to explicitly teach after receiving a voice input that confirms or acknowledges the destination, driving the vehicle to the destination.  However, Li teaches providing a user with a vehicle navigation in a vehicle (e.g., Figure 25 of Li; “user enters navigational instructions” —Li at ¶ [0107]; and Li at ¶¶ [0037] and [0104]) as well as utilizing a voice recognition system to receive user commands to control vehicle navigation of the vehicle including after receiving a voice input that confirms or acknowledges the destination, driving the vehicle to the destination (e.g., “When an autonomous vehicle…a user may just need to submit a destination to go to a place” —Li at ¶ [0005]; “vehicle 18 may have a voice recognition system to receive user's verbal command or vocal input” —Li at ¶ [0043]; and Li at ¶¶ [0055], [0091], [0120]–[0125] and [0162]).  Therefore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to incorporate after receiving a voice input that confirms or acknowledges the destination, driving the vehicle to the destination, as taught by Li, into the method/system taught by Shin in view of Li, which is directed toward providing various navigation services to a user via a display interface in a vehicle (e.g., Shin at ¶¶ [0007], [0014] and [0017]; and Figures 3A-3B, 4 and 5 of Shin), because such incorporation would be applying a known technique to a known device (method, or product) ready for improvement to yield predictable results (see MPEP § 2143).

Regarding Claim 8, Shin discloses a method performed at a device of a user, comprising: 
communicating with a control system of a vehicle, the user being inside the vehicle (e.g., “direct communication…between a navigation device and a mobile communication device of a user such as a smartphone” —Shin at ¶ [0038]; “receives a variety of information using a smartphone… performs streaming (e.g. mirroring) output of a screen of the smartphone” —Shin at ¶ [0017]; Shin at ¶¶ [0041], [0045], [0062]; and “mirroring a navigation screen” —Shin at ¶ [0071]); 
monitoring a user action performed by the user using one or more sensors (e.g., “current location of a vehicle…. navigation services based on the location information” —Shin at ¶ [0007]; “current location of a vehicle” and “navigation device of a vehicle downloads data in real-time” such as while a user drives the vehicle —Shin at ¶¶ [0068] and [0014]; and Shin at ¶¶ [0041], [0043] and [0045]); 
presenting a name of an entity and an advertisement message proximate to the name of the entity in an interface of the device (e.g., presenting business name and advertising in user’s display interface  —  Figures 3A-3B, 4 and 5 of Shin; displayed “information may be text-based information” —Shin at ¶ [0088]; “display…tooltips, icons, or buttons” —Shin at ¶ [0063]; Shin at ¶¶ [0050], [0054]–[0057], [0063], [0075] and [0082]; “streaming (e.g. mirroring) output of a screen of the smartphone” —Shin at ¶ [0017]; “mirroring a navigation screen” —Shin at ¶ [0071]; and Shin at ¶¶ [0041], [0045], [0062]); 
presenting an interactive graphic object in the interface (e.g., Figures 3A-3B, 4 and 5 of Shin; “streaming (e.g. mirroring) output of a screen of the smartphone” —Shin at ¶ [0017]; “mirroring a navigation screen” —Shin at ¶ [0071]; and Shin at ¶¶ [0041], [0045], [0048], [0050], [0054]–[0057], [0063]–[0064], [0070], [0075] and [0082]); and 
providing navigation services in the interface of the display (e.g., Figures 3A-3B, 4 and 5 of Shin; and Shin at ¶¶ [0007], [0014] and [0017]), but Shin arguably fails to explicitly disclose the providing the navigation services including: in response to activation of the graphic object by the user, presenting a confirmation message that asks the user to confirm or acknowledge a place of the entity is a destination for a trip; and after the destination is confirmed or acknowledged by the user, transmitting a driving message to the control system, wherein the driving message requests the vehicle to go to the destination.  However, Li teaches providing a user with a vehicle navigation in a vehicle (e.g., Figure 25 of Li; “user enters navigational instructions” —Li at ¶ [0107]; “after a user enters these navigational instructions…icons may appear at some places on a map for user selection” and “user may click or tap on a spot…to select a place as…destination location —Li at ¶¶ [0119] and [0055]; and Li at ¶¶ [0037] and [0104]) wherein in response to activation of the graphic object by the user, presenting a confirmation message that asks the user to confirm or acknowledge a place of the entity is a destination for a trip; and after the destination is confirmed or acknowledged by the user, transmitting a driving message to the control system, wherein the driving message requests the vehicle to go to the destination (e.g., Li at ¶¶ [0055], [0091] and [0120]–[0125]).  Therefore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to incorporate in response to activation of the graphic object by the user, presenting a confirmation message that asks the user to confirm or acknowledge a place of the entity is a destination for a trip; and after the destination is confirmed or acknowledged by the user, transmitting a driving message to the control system, wherein the driving message requests the vehicle to go to the destination, as taught by Li, into the method/system disclosed by Shin, which is directed toward providing various navigation services to a user via a display interface in a vehicle (e.g., Shin at ¶¶ [0007], [0014] and [0017]; and Figures 3A-3B, 4 and 5 of Shin), because such incorporation would be applying a known technique to a known device (method, or product) ready for improvement to yield predictable results (see MPEP § 2143).

Claim 9 is rejected under 35 U.S.C. 103 of the AIA  as being unpatentable over Shin in view of Li as applied to Claim 8 above and Shin teaching wherein the graphic object is proximate to the name of the entity or the advertisement message (e.g., Figures 3A-3B, 4 and 5 of Shin; and Shin at ¶¶ [0050], [0054]–[0057], [0063], [0070], [0075] and [0082]).

Claim 10 is rejected under 35 U.S.C. 103 of the AIA  as being unpatentable over Shin in view of Li as applied to Claim 8 above and Shin teaching wherein an interactive icon is configured in the interface that displays the name of the entity and the advertisement message and after the icon is activated, information with regard to the entity is presented in the interface (e.g., Figures 3A-3B, 4 and 5 of Shin; and Shin at ¶¶ [0048], [0050], [0054]–[0057], [0063], [0070], [0075] and [0082]).
Claim 11 is rejected under 35 U.S.C. 103 of the AIA  as being unpatentable over Shin in view of Li as applied to Claim 8 above and Shin teaching presenting an interactive button proximate to the name of the entity or the advertisement message, the interactive button arranged for assisting the user to purchase a product from the entity (e.g., Figures 3A-3B, 4 and 5 of Shin; “tooltips, icons, or buttons” —Shin at ¶ [0063]; and Shin at ¶¶ [0048], [0050], [0054]–[0057], [0063], [0070], [0075] and [0082]).

Claim 12 is rejected under 35 U.S.C. 103 of the AIA  as being unpatentable over Shin in view of Li as applied to Claim 8 above and Shin teaching wherein the entity is selected based on user information of the user (e.g., “current location of a vehicle…. and provide…navigation services based on the location information” —Shin at ¶ [0007]; “current location of a vehicle” and “navigation device of a vehicle downloads data in real-time” such as while a user drives the vehicle —Shin at ¶¶ [0068] and [0014]; and Shin at ¶¶ [0041], [0043] and [0045]).

Claim 13 is rejected under 35 U.S.C. 103 of the AIA  as being unpatentable over Shin in view of Li as applied to Claim 8 above and Shin teaching a reception of a voice input from the user (e.g., Shin at ¶ [0099]), but Shin fails to explicitly teach presenting the confirmation message in the interface in response to the reception of the voice input.  However, Li teaches providing a user with a vehicle navigation in a vehicle (e.g., Figure 25 of Li; “user enters navigational instructions” —Li at ¶ [0107]; and Li at ¶¶ [0037] and [0104]) as well as utilizing a voice recognition system to receive user commands to control vehicle navigation of the vehicle including presenting a confirmation message in an interface in response to reception of voice input from the user (e.g., “vehicle 18 may have a voice recognition system to receive user's verbal command or vocal input” —Li at ¶ [0043]; and Li at ¶¶ [0055], [0091], [0120]–[0125] and [0162]).  Therefore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to incorporate presenting the confirmation message in the interface in response to the reception of the voice input, as taught by Li, into the method/system taught by Shin in view of Li, which is directed toward providing various navigation services to a user via a display interface in a vehicle (e.g., Shin at ¶¶ [0007], [0014] and [0017]; and Figures 3A-3B, 4 and 5 of Shin), because such incorporation would be applying a known technique to a known device (method, or product) ready for improvement to yield predictable results (see MPEP § 2143).

Claim 14 is rejected under 35 U.S.C. 103 of the AIA  as being unpatentable over Shin in view of Li as applied to Claim 8 above, but Shin fails to explicitly teach after receiving a voice input that confirms or acknowledges the destination, transmitting the driving message to the control system.  However, Li teaches providing a user with a vehicle navigation in a vehicle (e.g., Figure 25 of Li; “user enters navigational instructions” —Li at ¶ [0107]; and Li at ¶¶ [0037] and [0104]) as well as utilizing a voice recognition system to receive user commands to control vehicle navigation of the vehicle including after receiving a voice input that confirms or acknowledges the destination, transmitting a driving message to a control system of the vehicle navigation (e.g., “When an autonomous vehicle…a user may just need to submit a destination to go to a place” —Li at ¶ [0005]; “vehicle 18 may have a voice recognition system to receive user's verbal command or vocal input” —Li at ¶ [0043]; and Li at ¶¶ [0055], [0091], [0120]–[0125] and [0162]).  Therefore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to incorporate after receiving a voice input that confirms or acknowledges the destination, transmitting the driving message to the control system, as taught by Li, into the method/system taught by Shin in view of Li, which is directed toward providing various navigation services to a user via a display interface in a vehicle (e.g., Shin at ¶¶ [0007], [0014] and [0017]; and Figures 3A-3B, 4 and 5 of Shin), because such incorporation would be applying a known technique to a known device (method, or product) ready for improvement to yield predictable results (see MPEP § 2143).

Regarding Claim 15, Shin in view of Li teaches a vehicle comprising: a plurality of sensors; a driving system; and a control system including a processor and a memory or memory unit, the control system configured (e.g., Shin at ¶¶ [0106]–[0107]; and Figures 1, 3A-3B, 4-5 and 8-9 of Shin) to perform substantively similar processes/steps as recited in Claim 1, and, therefore, Claim 15 is rejected on the same basis(es) as applied above with respect to Claim 1.

Claims 16-20 recite substantially similar subject matter to that of respective Claims 3-7 and, therefore, Claims 16-20 are rejected on the same basis(es) as applied above to Claims 3-7, respectively.
Conclusion
The following references are considered pertinent to Applicant's disclosure, and are being made of record albeit the references are not relied upon as a basis for rejection in this Office action:
U.S. Patent Application Publication No. 2019/0186933 of Greenberg et al. (hereinafter “Greenberg”) for “generating navigation directions for a user of a client device… identifying a plurality of points of interest near a location …and receiving requests from a plurality of third parties, each request related to… points of interest” —Greenberg at ¶ [0004]; Figures 3A and 3B of Greenberg showing advertisements from 3rd parties; “For example, the message may include an image associated with the third party (e.g., Alex's restaurant's logo), a video associated with the third party (e.g., a video advertisement for Alex's restaurant), a sound associated with the third party (e.g., Alex's restaurant's jingle), a phrase associated with the third party (e.g., “Turn right at Alex's restaurant. Home of the best burger in town!”), etc.” —Greenberg at ¶ [0045].
U.S. Patent Application Publication No. 2014/0188616 of Henry Peter Badenhop (hereinafter “Badenhop”) for:
“The GPS coordinate location of the device is used to identify advertiser's locations within a preselected distance” —Badenhop at ¶ [0018]; 
“the GPS location of the device is provided relevant to a given radial distance from … location associated with … the advertisers displaying the message…. The mobile billboard messaging app only displays the messages when the GPS location [of the customer] is within the given radii from the advertiser. Thus, the message is triggered when the [consumer] device enters within the given radii from the advertiser. When triggered, the app provides relevant real-time promotions, deals and coupons for purchase of goods and services of the advertisers or sponsors based on the user preferences.” —Badenhop at ¶ [0019]; “The ability to create ad campaigns from advertiser's Smartphones” —Badenhop at ¶¶ [0098]; 
“radius” —Badenhop at ¶¶ [0020], [0022]–[0027] and [0103]–[0107]; 
“Location Options 5050a is selected. Location Options 5050a defines the location criteria that will be used to target the placement of the ad. Only those users that satisfy the criteria set on the Location Options 5050a will get the ad notification. The Location Options tab 5050a only appears for the following Campaign Model values: Standard and Around the Neighborhood. By default, the "Campaign Central Location" value is added to the Target Locations list 5051. Merchant uses the "Near" field 5052 to list the available locations from the Location List table, sorted by how close those locations are from the "Near" search criteria. The "Near" field is pre-populated with the "Campaign Central Location" value. User must click the "Search" button to populate the location list field. If the merchant wants to see all the list of available locations, the "Near" field is left blank and they click the Search button. The location list field is populated with ALL location values, sorted alphabetically. The user chooses target locations by selecting from the location list field and dragging them to the Target Locations field 5051'. User can select multiple values by holding the CTRL key and then clicking the selections. Campaign Radius field 5053 defaults to 3 miles. This defines the radius to check to satisfy the campaign condition. The merchant can expand the radius range, but the minimum value is 3 miles. The Campaign radius field value applies to all Target Locations added.” —Badenhop at ¶ [0149]; 
“The mobile billboard application method provides a web portal for advertisers, wherein an easy to use interface supports multiple ad campaigns (various advertiser accounts). Simultaneous add campaigns within the same advertiser account are also supported by the systems platform. Agency-managed ad campaigns, including multiple ad campaigns within multiple advertiser accounts managed within each ad agency account, are readily supported by the mobile billboard platform…. An administrative level account management feature is integrated within the application's platform to allow mobile billboard account managers to effectively market the mobile application to clients by providing custom offerings and promotions, and the ability to track advertiser account payment status. Further, an advertising cost charging model is provided that supports pay-per-click and ad placement bidding, discount/coupon distribution via barcodes.” —Badenhop at ¶ [0097]
“The app initiates a feed request from the main app server in the cloud to send an advertiser's active campaign that is within the HLR 11003. Each advertiser's campaign defines a "Campaign Radius" (CR) 11005. The CR is the area that the advertiser wants its advertising to be seen.” —Badenhop at ¶ [0117]
“when merchants are creating ad campaigns, they define the target locations they want to run the ad at. They select from a list of locations that are "near" their search criteria.” —Badenhop at ¶ [0126]
“If the merchant wants to see all the list of available locations, the "Near" field is left blank and they click the Search button. The location list field is populated with ALL location values, sorted alphabetically. The user chooses target locations by selecting from the location list field and dragging them to the Target Locations field 5051'. User can select multiple values by holding the CTRL key and then clicking the selections. Campaign Radius field 5053 defaults to 3 miles. This defines the radius to check to satisfy the campaign condition. The merchant can expand the radius range, but the minimum value is 3 miles. The Campaign radius field value applies to all Target Locations added.” —Badenhop at ¶ [0149]
“ a merchant/advertiser may have multiple campaign accounts to allow them to define ads for specific items, scenarios, or clients. For example, if a merchant was advertising, such as Starbucks® they may create a Campaign Account for each of their branches, so that they can run ad campaigns on the branches level. Or each Campaign account can represent a type of product, such as a campaign account for running an ad related to iced coffee, another for hot coffee, and another for tea, etc. If it was an ad agency, they may setup the Campaign Accounts to represent their clients. Say Agency 1 has clients Starbucks®, Gatorade®, and Nike®…. The ad campaign's reference point is entered in the Campaign Central Location 5008 entry, which in turn determines the ad campaign's reference point for defining the ad campaign radius. This is the point the mobile billboard app uses when determining if an end-user is within the radius of the campaign to display the ad. ” —Badenhop at ¶ [0137].
U.S. Patent Application Publication No. 2015/0187100 of Berry et al. (hereinafter “Berry”) for advertisements displayed on a map with points of interest (POIs) along with textual language; and for displaying points of interest (POIs) within a map displayed on a client computing device of a user (e.g., Abstract of Berry), one or more of the POIs being an advertisement/message (e.g., Berry at ¶¶ [0003] and [0029]) and wherein an option is provided for the user to replace a single-line format of the message by a multiple-line format (e.g., Figures 2A –2C of Berry; and Berry at ¶¶ [0005], [0034] and [0047]).
U.S. Patent Application Publication No. 2014/0306989 of Doubleday et al. (hereinafter “Doubleday”) as cited in the Office actions of the Parent Application (i.e., U.S. Application No. 15/344,555 filed on November 6, 2016).
U.S. Patent Application Publication No. 2014/0040031 of Frangakis et al. (“Frangakis”).
U.S. Patent Application Publication No. 2013/0159869 of FARAJI (“Faraji”) cited in the Office actions of the Parent Application (i.e., Application No. 15/344,555 filed November 6, 2016).
U.S. Patent Application Publication No. 2010/0331016 of DUTTON et al. (hereinafter “Dutton”) for real time merchant created offers —Figure 10 of Dutton.
U.S. Patent Application Publication No. 2009/0006194 of Sridharan et al. (hereinafter “Sridharan”) for Figures 2 and 3 of Sridharan illustrating maps showing an advertisement and “current location” of the user; and “the advertiser can specify the icon to be displayed on the navigation map” — Sridharan at ¶ [0028]. U.S. Patent Application Publication No. 2006/0050012 of Eller et al. (hereinafter “Eller ‘012”) for “the client will select a billboard. In step 304, a list of open times and their durations available for ad space at the selected billboard is provided to the client. The client, in step 305, can then select an available time slot and duration. Upon selection of the available time slot and duration, the cost for the ad space may be provided to the client in those instances where a fee is applicable” —Eller ‘012 at ¶ [0025].
U.S. Patent Application Publication No. 2002/0116717 of Eller et al. (hereinafter “Eller”) for “Selling Advertising Space on Electronic Displays…” —Title of Eller; and “A client desiring to display…an advertisement…on any selected electronic billboard can upload [it] over a digital…broadcast network….  The client can select the time and duration for the information to be displayed, and can even purchase the display time using a credit card or through the use of some other type of account.” —Abstract of Eller.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mathew Syrowik whose telephone number is 313-446-4862.  The examiner can normally be reached on Monday through Thursday 7:30 AM to 6:00 PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on 517-270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information of published applications may be obtained from either Private PAIR or Public PAIR.  Status information of unpublished applications is only available through Private PAIR.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, please call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



	/Mathew R. Syrowik/             Primary Examiner, Art Unit 3682